Exhibit Ratio of Earnings to Fixed Charges 2009 2008 2007 2006 2005 Pre tax income 6,350 (63,272 ) 23,678 20,831 11,628 Total fixed charges 16,921 41,324 54,158 36,985 15,280 Interest expense 16,280 40,843 53,868 36,695 14,975 Interest on other liabilities - Amortization of subordinated debt origination expense - 9 Estimated interest portion of rent expense (2) 641 481 290 290 296 16,921 41,324 54,158 36,985 15,280 Preferred stock dividends on a tax equivalent basis 3,426 373 68 75 942 20,347 41,697 54,226 37,060 16,222 23,271 (21,948 ) 77,836 57,816 26,908 20,347 41,697 54,226 37,060 16,222 Earnings to combined fixed charges and preferred stock dividend requirements including interest on deposits 1.14 - (1) 1.44 1.56 1.66 Ratio of earnings to fixed charges 1.38 - (1) 1.44 1.56 1.76 (1)The coverage deficiency was $63.3 million dollars for the year ended December 31, 2008. (2) Estimated to be 33% of rent expense paid.
